Citation Nr: 0731342	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in July 2005.  The veteran testified at a hearing 
before the Board in July 2007.  

The issue of service connection for a low a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an August 1975 Board decision, the Board denied 
entitlement to service connection for a low back disability; 
the veteran did not appeal this decision.

2. In July 2004, the veteran filed a request to reopen his 
claim of service connection for a low back disability. 

3.  Additional evidence received since the Board's August 
1975 decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1975 Board decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7104(b) 
(West 2002).

2.  New and material evidence has been received since the 
August 1975 denial, and the claim of entitlement to service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for a low back disability, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to the claim of service 
connection will be addressed in a future merits decision 
after action is undertaken as directed in the remand section 
of this decision.      

New & Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for a low back disability was received in July 
2004, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for a low back 
disability was denied in an August 1975 Board decision.  The 
veteran did not file an appeal, thus the Board decision is 
final.  38 U.S.C.A. § 7104.  

In July 2004, the veteran filed a claim to reopen entitlement 
to service connection for a low back disability.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the Board 
determination in August 1975.  

At the time of the August 1975 decision, the veteran's 
service medical records were on file.  In addition, private 
medical records dated in March 1975 reflected diagnoses 
pertaining to the low back.    

Evidence received since the August 1975 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted medical records 
showing a current disability, post-service medical records 
showing an injury suffered during a freight elevator 
accident, and has testified as to the claimed low back 
injury.  The new evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection.  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108. 


ORDER

The application to reopen the claim for service connection 
for a low back disability is granted.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A Report of Medical Examination conducted in September 1965 
for induction purposes reflects that the veteran's spine was 
clinically evaluated as normal.  Service medical records 
reflect that the veteran complained of back pain in April 
1966.  The veteran claims he had this back pain for the 
previous two and a half months after falling down a ladder 
and then complained of an in-service injury due to physical 
training exercises.  The doctor took x-rays, told the veteran 
he had curvature of the spine, found no muscle spasm, and 
gave an impression of low back pain.  Service medical records 
reflect that the veteran underwent an x-ray in December 1966 
which revealed minimal right lumbar rotoscoliosis without 
laminar defects.  A Report of Medical Examination conducted 
in March 1968 for separation purposes reflects that the 
veteran's spine was clinically evaluated as normal.  

In light of the in-service diagnosis of right lumbar 
rotoscoliosis without laminar defects, and the current lumbar 
spine diagnoses, the veteran should be afforded a VA 
examination to assess the nature and etiology of any current 
lumbar spine disability.  With regard to the claimed low back 
disability, the Board finds that the veteran should be 
scheduled for a VA examination to assess the nature of the 
veteran's low back disability, a determination as to whether 
any such disability is congenital or acquired in nature, and 
the etiology of any current low back disability, to include 
whether the veteran sustained a superimposed injury to the 
back in service, and whether during service the veteran 
sustained an increase in severity beyond the natural 
progression of the disease.  Then, the RO should readjudicate 
the issue of entitlement to service connection for a low back 
disability, consistent with the standard as stated 
hereinabove.  See 38 U.S.C.A. § 1111.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2007).  VA should inform the veteran that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

		2.  Copies of all outstanding records of 
treatment 			received by the veteran for 
the disability at issue from 			VA and 
non-VA medical providers should be 			
	obtained and made part of the record.

3.  The veteran should be scheduled for 
a VA examination to determine the 
nature and etiology of any current low 
back disability.  It is imperative that 
the claims file be made available to 
and be reviewed by the examiner.  Any 
medically indicated special tests (such 
as x-rays if deemed medically 
advisable) should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should 
respond to the following:

a)  Is it as least as likely as not 
that a chronic low back disorder had 
its onset in service or is otherwise 
related to service. The examiner should 
address whether the right lumbar 
rotoscoliosis noted in service was a 
congenital or developmental condition 
and if so whether chronic superimposed 
low back pathology was incurred in 
service. 

b)  Whether the veteran sustained a 
chronic low back disorder as a 
consequence of the reported helicopter 
crash should be discussed. 

c)  Finally, the examiner should 
examine whether any low back condition 
sustained in service left the veteran 
more likely to incur the injuries in a 
1999 elevator accident.

All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

4.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

